UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1705


JASWINDER SINGH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 20, 2015                 Decided:   April 1, 2015


Before KING, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Kaufman, KAUFMAN & KAUFMAN, San Francisco, California,
for Petitioner. Joyce R. Branda, Acting Assistant Attorney
General, John S. Hogan, Assistant Director, Nicole N. Murley,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jaswinder Singh, a native and citizen of India, petitions

for   review    of   an    order       of   the      Board    of   Immigration     Appeals

(Board)   dismissing        his        appeal       from     the   Immigration    Judge’s

denial of his requests for asylum, withholding of removal and

protection      under     the     Convention          Against      Torture.       We    have

thoroughly      reviewed         the     administrative            record   and    Singh’s

contentions on appeal, and conclude that substantial evidence

supports the Board’s decision.                      See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).              Additionally, we have reviewed Singh’s

claim that he was denied due process at his hearing and find

such claim to be without merit.                      See Anim v. Mukasey, 535 F.3d

243, 256 (4th Cir. 2008).                We accordingly deny the petition for

review for the reasons stated by the Board.                           See In re: Singh

(B.I.A. June 25, 2014).                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     this    court     and       argument      would   not   aid    the

decisional process.

                                                                        PETITION DENIED




                                                2